Citation Nr: 0211825	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for a low back injury

2. Entitlement to an increased initial rating for traumatic 
arthritis of the cervical spine, rated as 20 percent 
disabling.

3. Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1968 to October 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The record reflects that by decision dated in May 2001, 
service connection was granted for a disability of the 
cervical spine, and a 20 percent rating was assigned.  The 
appellant was advised of the rating decision by letter dated 
in June 2001.  In June 2002, within one year of the RO's 
advisement, the appellant noted his disagreement with the 
assigned disability rating.  See VA Form 9, received June 5, 
2002.  

It is now well-settled that the filing of a Notice of 
Disagreement commences an appeal and as such is sufficient to 
confer appellate jurisdiction to the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).  The record does not reflect 
that the appellant has been provided with a Statement of the 
Case pertaining to the rating of his cervical spine disorder.    

Similarly, by decision dated in September 1999, service 
connection was granted for PTSD and a 30 percent rating was 
assigned.  Following receipt of the appellant's notice of 
disagreement in October 1999, appellate proceedings ensued 
and the rating was increased to 70 percent by decision dated 
in November 2001.  Although the initially assigned rating was 
increased, the appellant has not withdrawn the appeal, and 
his claim remains in appellate status.  See Manlincon, 
supra.; AB v. Brown, 6 Vet. App. 35, 38 (1993) (Absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.). 

Accordingly, the rating claims pertaining to the cervical 
spine disability and to PTSD will be remanded.          

Further, during a July 2002 hearing, the appellant alluded to 
seeking a finding of permanency of his total disability 
rating.  See 38 C.F.R. §§ 3.340, 3.341.  This matter is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1. In July 1990, the Board denied entitlement to service 
connection for a low back disability.  

2. Since July 1990, the service department has provided a 
supplemental report establishing that the veteran was 
awarded the Purple Heart Medal.

3. Since July 1990, the appellant also has submitted evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4. The appellant is a veteran of combat.

5. As a result of combat service, the appellant sustained his 
present lower back disability.  


CONCLUSIONS OF LAW

1. New and material evidence has been relative to the claim 
of service connection for a lower back disability, and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 1153, 5107, 5108, 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
3.303, 3.306, 20.1100, 20.1105 (2001).


2. A grant of service connection for a lower back disability 
is appropriate.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of service connection 
for a claimed back disability, which he argues was incurred 
during active service in Vietnam.  The claim was previously 
denied by Board decision dated in July 1990.  Having 
carefully reviewed all of the evidence of record in light of 
the appellant's contentions and the applicable law, the Board 
is of the opinion that the appellant's claim should be 
reopened, and that the evidence supports the granting of 
service connection for the claimed disorder.

As a preliminary matter, there has been a significant change 
in the law during the pendency of this appeal.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In light of the Board's favorable disposition of this matter, 
further discussion of possible development under the VCAA or 
other existing law is unnecessary.

At the time of the July 1990 rating decision, evidence was of 
record indicating that while the appellant had a lower back 
disorder, clinical evidence of any lumbar abnormalities was 
not noted until many years after service, and no competent 
medical professional had opined of a linkage between the 
appellant's service and his lumbar spine symptoms.  


Submitted in connection with his attempt to reopen his claim 
are numerous treatment records generated by Thomas R. 
Turnbaugh, M.D., an orthopedic surgeon.  Among his records, 
Dr. Turnbaugh notes that the appellant underwent periodic 
radiographic examinations that indicated old injuries to his 
lower back, including a fracture of the third lumbar 
vertebral body.  Dr. Turnbaugh further noted that the 
appellant was being treated for both cervical and lumbar 
spine symptoms that were traceable to his reported in-service 
injury.

When presented with a claim to reopen a previously finally 
denied claim, it must first be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  By "new and material 
evidence" is meant "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

In this matter, the Board is of the opinion that the Dr. 
Turnbaugh's reports are such new and material evidence, 
within the meaning of applicable law as they present evidence 
of a linkage between the appellant's present disorder and his 
military service.  Accordingly, the claim is reopened.  

As to the merits of the claim, the Board first notes that the 
appellant is clearly a veteran of combat.  The Board observes 
in this regard that by action dated in May 2000, the 
Department of the Army amended the appellant's service 
records to indicate that he is the recipient of the Purple 
Heart Medal.  As a combat veteran, the appellant's account of 
claimed service occurrences is to be presumed credible.  38 
U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d); see Gregory v. 
Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

In this regard, the appellant is presently in receipt of 
service connection for a cervical spine injury that is held 
by VA to have resulted from combat service.  Essentially, 
while serving in Vietnam as a gunner on an armored personnel 
carrier, the appellant was thrown from the tracked vehicle in 
an explosion when enemy forces attacked his unit.  In the 
fall, the appellant injured his cervical spine, and presently 
seeks service connection for the remainder of his injury, 
involving the lower spine.  

As noted, on file are treatment records generated by Thomas 
R. Turnbaugh, M.D., an orthopedic surgeon, which indicated 
that the appellant has old injuries to his lower back, 
including a fracture of the third lumbar vertebral body.  

The appellant testified before the undersigned Board member 
in July 2002, and at a personal hearing in February 2000.  
The testimony and evidence from both hearings has been 
reviewed in depth, and is found to be credible in light of 
all the evidence of record.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995), (In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.); aff'd., 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). 

The evidence thus supporting that the appellant presently has 
a lower back injury that is related to combat service, the 
appeal is granted.

Finally, the Board observes that amendment of the appellant's 
service records triggers potential application of the 
provisions of 38 C.F.R. § 3.156(c).  Under this provision, 
where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  Contemplated in this provision are 
"corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such," and that the retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected is authorized on the basis of 
the new evidence from the service department, if it is 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly except as it may be 
affected by the filing date of the original claim.  38 C.F.R. 
§ 3.156(c).

Accordingly, in the assignment of an effective date for the 
service-connected back disorder, the RO must consider the 
foregoing provisions of 38 C.F.R. § 3.156(c).   


ORDER

Service connection for a lower back disability is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

As noted, the appellant's claims of increased disability 
ratings for a cervical spine disorder and for PTSD remain 
pending, and must be remanded for the issuance of a Statement 
of the Case.  

Accordingly, those claims are REMANDED for the following:

The RO should issue a Statement of the 
Case pertaining to the issue of a 
disability rating greater than presently 
assigned for a cervical spine disability 
and PTSD, and thereafter follow all 
appellate procedures established by 
statute, regulation, and applicable 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


